Citation Nr: 1208388	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07- 00 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to March 21, 2007, and a disability rating in excess of 30 percent from March 21, 2007, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


      
INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO granted service connection for PTSD and assigned a 10 percent disability rating, effective August 9, 2004.  The Veteran filed a notice of disagreement (NOD) with this decision, disagreeing with the disability rating assigned for his PTSD, in November 2005 and was issued a statement of the case (SOC) in November 2006.  He perfected his appeal by filing a timely substantive appeal, via a VA Form 9, in January 2007.  By an October 2007 rating decision, the Veteran was awarded a 30 percent disability rating for his PTSD, effective March 21, 2007.  As this constituted only a partial grant of the benefits sought on appeal, the Veteran continued his appeal to the Board.  

Pursuant to his request, the Veteran was scheduled for a hearing before a Veterans Law Judge in August 2009.  As he failed to report for the scheduled hearing, the request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his PTSD, he has not submitted evidence of unemployability, or claimed to be unemployable.  In this regard, although the Veteran submitted a November 2006 noting the termination of his employment contract, the evidence shows that the Veteran has resolved the issues with his employer and is currently employed.  See March 2008 and August 2008 VA Mental Health Notes.  The record does not indicate that the Veteran has claimed that he is unemployable because of his disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

This claim was previously remanded by the Board in November 2010 for additional development.  The Board also referred the issue of service connection for a skin disorder to the Agency of Original Jurisdiction (AOJ) for appropriate action.  


FINDING OF FACT

Throughout the duration of the appeal, to include the periods prior to and from March 21, 2007, the evidence of record demonstrates that the Veteran's PTSD has been productive occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  anxiety; depression; sleep disturbance; panic attacks for a transient period in 2007; flashbacks; hypervigilance and exaggerated startle response; withdrawal; social isolation; detachment; avoidance; irritability; intrusive thoughts, diminished interest; mood ranging from euthymic and pretty good to depressed and anxious; affect ranging from fairly bright and full range to mildly anxious and depressed; good to fair judgment and insight; normal thought process and content; normal memory; normal speech; and no suicidal or homicidal ideation; PTSD symptoms had been characterized as mild and mild to moderate; Global Assessment of Functioning (GAF) scores have been assigned as high as 73, thereby indicating transient and expectable reactions to psychosocial stressors if symptoms are present, and as low as 58, thereby indicating moderate symptoms.  


CONCLUSIONS OF LAW

1.  For the period prior to March 21, 2007, the criteria for an initial disability rating of 30 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130 Diagnostic Code 9411 (2011).

2.  From March 21, 2007, the criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130 Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for service connection in the December 2004 rating decision, he was provided notice of the VCAA in August 2004.  An additional VCAA letter was sent in July 2007.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in March 2006 and July 2007, pertaining to the downstream disability rating and effective date elements of his claim, and was furnished a SOC in November 2006 with subsequent readjudication in March 2009 and October 2011 supplemental statements of the case (SSOC's).  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

It is well to observe that service connection for PTSD has been established and an initial rating for this condition has been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  Also, it is of controlling significance that, after awarding the Veteran service connection for PTSD and assigning an initial disability rating for this condition, he filed a NOD contesting the initial rating determination.  See 38 C.F.R. § 3.159(b) (2011) (amended to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  The RO furnished the Veteran a SOC that addressed the initial rating assigned for his PTSD, included notice of the criteria for a higher rating for that condition, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA outpatient treatment reports, adequate VA examinations, and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.   

This case was previously remanded by the Board in November 2010 to request information from the Veteran regarding all VA and non-VA health care providers who treated him for complaints or symptoms related to PTSD, to include any and all records from the Vet Center, and to obtain all pertinent treatment records identify by the Veteran.  The Veteran was sent a notice in November 2010 requesting that he identify the names, addresses, and approximate dates of treatment for all VA and non VA health care providers who treated him for any complaints of symptoms related to PTSD, to include any and all records from the Vet Center.  No response was received to this notice.  VA outpatient treatment reports from July 2003 to May 2010 were obtained and associated with the record.  

Thus, as the Veteran did not adequately identify any non-VA health care providers or Vet Center facility from which he received treatment for PTSD complaints and symptoms, the Board is satisfied that the development requested by its November 2010 remand has now been satisfactorily completed and substantially complied with.  See Stegall, 11 Vet. App. 268 (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  This includes action for another request for outstanding treatment records.  

There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  See id. at 126.

The Veteran's PTSD has been evaluated as 10 percent disabling, prior to March 21, 2007, and as 30 percent disabling from March 21, 2007, pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).  

Pursuant to Diagnostic Code 9411, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.  

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  See id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See id.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  See id.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score ranging from 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Analysis

Veteran has maintained that his service-connected PTSD warrants an initial disability rating in excess of the 10 percent assigned prior to March 21, 2007 and a disability rating in excess of the 30 percent assigned from March 21, 2007.  

The evidence of record within a year of the Veteran's claim includes VA outpatient treatment reports from July 2003 and August 2003, which reflect the Veteran received psychiatric treatment for his PTSD, including medication, Paxil.  In July 2003, the Veteran reported that his symptoms included recurrent intrusive thoughts, sleepless nights, social emotional withdrawal, anger/hostility, anxiety/tense/jumpy, depressed mood, anhedonia, and slight difficulty concentrating.  He was currently taking Paxil for treatment of depression.  The Veteran also reported receiving counseling at the Vet Center as recently as May 2003.  The Veteran had a good relationship with his family although he had recently been withdrawn due to stress and a depressed mood.  He identified his primary stressor as his workplace and hostile work environment and had been recently demoted from his position as Director of Human Resources to the Principal of a middle school.  The Veteran described his relationship with his employer and co-workers as strained.  A mental status evaluation revealed that the Veteran was well groomed and dressed, and he had a dysthymic mood, congruent affect, orientation times five, clear sensorium, relevant and coherent thought progression and content, and normal rate and rhythm of speech.  No suicidal or homicidal ideation, no psychomotor agitation or retardation, and no psychosis were found.  The Veteran was diagnosed with recurrent and moderate major depression disorder with concurrent PTSD.  He was assigned a GAF score of 58 and the Veteran's medication, Paxil, was increased.  In August 2003 the Veteran reported that his increase in medication had been very beneficial as he was calmer, less depressed and anhedonic, had less anger outbursts, and he continued to deny suicidal or homicidal ideation or psychotic symptoms.  He was diagnosed with major depressive disorder and chronic PTSD, both noted to be responding well to Paxil, and he was assigned a GAF score of 65.  

At a November 2004 VA examination, the Veteran reported having been treated for PTSD by his primary care doctor with Paxil medication, which he felt was helping him some.  He reported his PTSD symptoms had gotten worse since the Iraq War, although he was still able to hold down a job.  The Veteran had a good relationship with his family, although sometimes he became withdrawn.  He was employed with the Birmingham Board of Education for approximately 28 years and was recently demoted from his position as Director of Human Resources to the counselor of a middle school.  He reported having thoughts of Vietnam, exacerbated by the Iraq War, he had difficulty watching television with respect to his military experience, and that he was becoming more withdrawn.  The Veteran stated that if he was not in a hostile climate, he could do pretty well, however, when in a hostile climate, he felt uptight, anxious, and sometimes acted out.  Loud noise bothered him.  He had no ill will toward Vietnamese people, however, they did increase his memories of Vietnam.  The Veteran reported not sleeping well at night.  A physical examination revealed that he was alert and oriented times four, he had good eye contact and was cooperative.  The Veteran had an "alright" mood, mildly anxious affect, coherent thought process, no suicidal or homicidal ideation, adequate insight and judgment, and he could manage any disability funds that might be awarded.  The Veteran was diagnosed with PTSD, characterized as chronic and mild, and was assigned a GAF score of 73.  

The Veteran submitted a November 2006 letter from his employer notifying him that it was recommended that his employment contract be cancelled.  

A private prescription report reflects that the Veteran was prescribed an increase in dose of his Paxil medication in March 2007 due to his experiencing break through anxiety.  

At an October 2007 VA examination, the Veteran reported having treatment for PTSD by an outside physician and that he had attended Vet Center meetings in the past.  He reported no history of symptoms present in the past year and he was currently treated for a mental disorder with medication, Paxil.  The Veteran reported that he felt that medication was beneficial, although he had to increase the dosage.  He had been married for 30 years and that his relationship was "not at its best" as there was increased stress recently.  He had three children, one of which was at home.  His relationship with his children was reportedly fine and good.  The Veteran reported having no close friends and his activities included going to the gym, going to the beach, and going to church meetings and bible study.  No history of suicide attempts, violence, or assaultiveness was reported.  He was mildly impaired with respect to psychosocial functioning.  A psychiatric examination revealed the Veteran was clean, neatly groomed, and appropriately dressed.  Speech and psychomotor activity was unremarkable.  The Veteran had a cooperative and friendly attitude.  He had a full affect, anxious and dysphoric mood, intact attention, orientation to person, place, and time, unremarkable thought process and content, no delusions, average intelligence, and he understood the outcome of his behavior and that he had a problem.  Sleep impairment was noted with an average of seven hours of sleep and middle insomnia.  No hallucinations or obsessive or ritualistic behavior was found.  Panic attacks were found, occurring typically in the morning and lasting 15 to 20 minutes.  Since he was on Paxil, the Veteran reported panic attacks had decreased in frequency to three times a week.  No homicidal or suicidal thoughts were noted.  The Veteran had good impulse control.  No episodes of violence were found.  The Veteran was able to maintain minimum personal hygiene and had no problems with activities of daily living.  Remote, recent, and immediate memory were normal.  

PTSD symptoms were specified to include recurrent and intrusive distressing recollections including dreams, efforts to avoid thoughts, feelings or conversations associated with the trauma, efforts to avoid activities, places, or people that aroused recollections of the trauma, feelings of detachment or estrangement from others, hypervigilance, exaggerated startle response, nightmares occurring three to four times a week, and flashbacks triggered by stress.  Symptoms were characterized as chronic, mild to moderate, and noted to have worsened due to the Veteran's job stress.  The examiner noted the Veteran experienced improvement with treatment initially.  He was mentally competent to handle financial affairs.  The Veteran reported having been employed with the Birmingham Board of Education, full time, for over 20 years.  He reported he lost the last year from his work due to suspension as he was accused of insubordination.  The Veteran was diagnosed with PTSD, characterized as chronic and mild to moderate and was assigned a GAF score of 58.  His job stress was found to have caused a strain in many areas of his life and resulted in a worsening of his PTSD symptoms.  The Veteran's reported social distancing was found to be likely related to PTSD as a common symptom of the disorder.  The examiner found that the effects of PTSD on the Veteran's occupational and social functioning was manifested by an occasional decrease in work efficiency, intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning (routine behavior, self care, and conversation normal), including symptoms of frequent nightmares, social isolation, and emotional distancing.  

VA outpatient treatment reports from October 2007 to May 2010 reflect that the Veteran continued to receive treatment for PTSD.  In October 2007, the Veteran reported PTSD symptoms of depression/anhedonia, sleep disturbance, flashbacks, anxiety, exaggerated startle response, social isolation, detachment, avoidance of war movies and conversations regarding combat, irritability, intrusive thoughts, diminished interest or participation in significant activities, and he was uncomfortable around large crowds.  He denied suicidal and homicidal ideation, attempts, or plans at this time.  A mental status revealed the Veteran was well groomed, cooperative, alert, and maintained good eye contact, with an anxious mood, congruent affect, speech within normal limits, no auditory or visual hallucinations, no delusions, no suicidal or homicidal ideation, and good insight and judgment.  

In November 2007, the Veteran reported that his PTSD was manageable but had been up lately because of the anxieties with his job.  At this time, his reported symptoms included recurrent intrusive thoughts or memories, recurrent nightmares of the traumatic event, avoidance of thoughts, feelings, conversations, places, activities, or people associated with trauma, a restricted range of affect, emotional numbing, sense of foreshortened future, difficulty staying or falling asleep, irritability, anger outbursts, hypervigilance, exaggerated startle response, mild depression, and occasional panic.  He denied any symptoms of mania or psychosis.  The Veteran reportedly was continuing medication, Paxil, with a primary care physician outside VA.  He reported having a "fine" relationship with his wife, a good relationship with his children, and that he did not have many friends.  The Veteran stated that he was introverted and shy and that he would like to have more friends.  The Veteran reported he was terminated from working 30 years with the Central Education Office for insubordination and that the stress from this situation had significantly exacerbated his PTSD and depression symptoms.  The VA psychologist found that his symptoms generally appeared mild in intensity but were perceived by the Veteran as moderate.  A Mental status examination revealed he was oriented to person, place, time and purpose, he did not appear in any acute psychological distress, there were no indications of mental content symptoms, perceptual disturbance, or gross cognitive confusion, thinking and speech were within normal limits, there were no indications of suicidal or violent ideation, plan or recent behaviors.  The Veteran was diagnosed with chronic and mild PTSD and depression and was assigned a GAF score of 60.  

A December 2007 VA outpatient treatment report reflects that the Veteran had been taking Paxil which had helped his symptoms of depression.  He reported having difficulties at his job, beginning one and a half years ago and which may result in termination.  He believed this had contributed to his low mood.  The Veteran denied threatening behavior or being unprofessional at any time.  Other stressors included worrying about his future if his job was terminated.  He complained of restless sleep, flashbacks, avoidance of large crowds, war movies, and conversations about combat, anxiety, exaggerated startle response, social isolation, detachment, irritability, intrusive thoughts, and nightmares.  The Veteran denied suicidal or homicidal ideation, auditory or visual hallucinations, or paranoia.  He reportedly enjoyed exercising and attending Bible study.  The Veteran owned a gun which remained locked up.  He reported living with his wife of 30 years and his 20 year old son, he had a good relationship with his siblings, and had three children.  A mental status evaluation revealed that he was very pleasant, calm, and cooperative, with average grooming and hygiene, and good eye contact.  Additional findings included no motor abnormalities, normal speech, better mood with euthymic affect, organized thought process, no looseness of associations or flight of ideas, no suicidal or homicidal ideation, no auditory or visual hallucinations, no delusion, good insight and judgment, and the Veteran was alert and oriented times three.  He was assigned a GAF score of 60.  In an addendum to the December 2007 VA outpatient treatment report, the Veteran reported that he received treatment by a private physician and was on medication, Paroxetine, for his PTSD.  He reported this medication has helped his symptoms significantly but most symptoms continued.  Symptoms were reportedly exacerbated by the Veteran's recent problems at work and he was facing the prospect of losing his job.   

In a subsequent December 2007 VA outpatient treatment report, the Veteran reported that his worst mental health symptoms included anxiety, depression, and hopelessness about his employment situation.  He reported that taking his dog for walks in the morning had been helpful in lifting his mood at these times, when his depression was the worst, and it was agreed that he would add cardiovascular workout on his treadmill a few times a week to this routine.  No indications of suicidal or violent ideation, plan or recent behaviors were found. A mental status evaluation revealed no acute psychological distress, no indications of mental content symptoms, perceptual disturbance or gross cognitive confusion, and thinking and speech were within normal limits.  The Veteran's PTSD was assessed as chronic and mild and he was assigned a GAF score of 60.  

In January 2008, the Veteran reported to a VA mental health social worker that he was "much better these days."  He was noted to be calm and cooperative and appeared reliable to the information provided.  He reported that issues relating to his employment had been resolved and he had lessened depression.  The Veteran denied any suicidal or homicidal ideation, auditory or visual hallucinations, or psychosis/mania.  He maintained medication compliance with no problems.  A mental status evaluation revealed the Veteran was casually dressed and appropriately groomed with good eye contact, normal psychomotor activity, spontaneous and normal speech, cooperative behavior, euthymic mood, appropriate affect, no suicidal or homicidal ideation, no auditory or visual hallucinations, no delusions, good insight and judgment, average intelligence, thought processes were coherent, logical, and goal directed, and he was alert and oriented.  

A February 2008 VA outpatient treatment report reflects that the Veteran reported that he was doing very well overall, many of his employment issues had resolved, and he was doing well with work.  He reported that he felt like himself again and was pleased with his medications overall.  The Veteran denied suicidal or homicidal ideation.  A mental status evaluation revealed that he was clean, dressed in a tie and sweater, maintained good eye contact, and had a normal rate and volume of speech.  No motor abnormalities were noted.  His mood was described as "fine."  The Veteran had a fairly bright affect, logical thought processes with no looseness of associations or flight of ideas, no suicidal or homicidal ideations, no auditory or visual hallucinations, no evident delusions, fair insight and judgment, and the Veteran was alert.   He was assigned a GAF score of 65.  

Subsequent VA outpatient treatment reports through May 2010 reflect that the Veteran reported having significantly improved and great mental health, his anxiety has eased with the reinstatement of his job, his depression had decreased, depression manifested with stress at work, anxiety continued, sleep was good, his medications and cognitive retraining were effective, and he was doing well.  Mental status evaluations revealed the Veteran was clean and casually dressed, and had good eye contact.  Additional mental status findings during this period included, no acute psychological distress, no indications of mental content symptoms, perceptual disturbance or gross cognitive confusion, no motor abnormalities, mood ranging from "pretty good" and "fine" to "up and down", a full range and fairly bright affect, logical thought process, thinking within normal limits, speech within normal limits with normal rate and volume, no suicidal ideation, no homicidal ideation, no auditory or visual hallucinations, fair insight and judgment, and the Veteran was alert.  These records also reflect that Veteran's PTSD was characterized as chronic and mild and he was assigned a GAF score of 65 throughout this time.  In October 2009, the Veteran reported having an intermittent brief suicidal ideation but without any intent or plan.  

After a careful review of the record, and resolving all doubt in his favor, the Board finds that, for the period prior to March 21, 2007, the lay and medical evidence supports the assignment of an initial 30 percent disability rating, but no higher, for PTSD.  In this regard, the Board finds that Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  anxiety; depression; sleep disturbance; panic attacks for a transient period in 2007; flashbacks; hypervigilance and exaggerated startle response; withdrawal; social isolation; detachment; avoidance; irritability; intrusive thoughts, diminished interest; mood ranging from euthymic and pretty good to depressed and anxious; affect ranging from fairly bright and full range to mildly anxious and depressed; good to fair judgment and insight; normal thought process and content; normal memory; normal speech; and no suicidal or homicidal ideation.  

The above evidence demonstrates that, while the Veteran was generally functioning satisfactorily, with normal routine behavior and self-care, speech, thought processes, and thought content, his PTSD symptoms of anxiety, depression, withdrawal, hypervigilance and exaggerated startle response, social isolation, detachment, avoidance, irritability, and diminished interest or participation in significant activities, demonstrated some obvious occupational and social impairment.  

Moreover, the October 2007 VA examiner characterized the effects of PTSD on the Veteran's occupational and social functioning were manifested by an occasional decrease in work efficiency, intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning (routine behavior, self care, and conversation normal), including symptoms of frequent nightmares, social isolation, and emotional distancing.  The Board observes that prior to this VA examination, no such analysis was requested or performed by the prior November 2004 VA examiner.  

In addition, the GAF scores of 58 to 73 indicate symptoms ranging from transient and expectable reactions to psychosocial stressors, if present, to moderate impairment in social and occupational functioning.  In fact, VA outpatient treatment reports dating back to July 2003 reflect the Veteran's GAF score was 58, indicating moderate symptoms at this time.  For all of these reasons, the Board concludes that the Veteran's disability picture most nearly approximates the criteria for a 30 percent disability rating for the period prior to March 21, 2007.  

The Board also finds that the Veteran's PTSD does not warrant an initial disability rating in excess of 30 percent at any time since the date of claim on August 9, 2004, which includes both the periods prior to and from March 21, 2007.  The record is absent of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships so as to warrant a 50 percent disability rating.  

In this regard, the Board observes that while the Veteran's affect was characterized as mildly anxious and depressed, subsequent VA mental health evaluations reflect that from February 2008 and thereafter, the Veteran's affect improved to being described as full range and fairly bright.  Moreover, the evidence of record is absent of any impairments in speech, memory, judgment, or abstract thinking.  In addition, the Board notes that while the Veteran reported having occasional panic attacks that were controlled by medication, occurring approximately three times a week, such attacks were reported only in October 2007 and November 2007.  Subsequent VA medical records were absent of any reports of continued panic attacks.  

In addition, while the Veteran reported having symptoms of social isolation, detachment, and avoidance, the evidence of record demonstrates that he has maintained his marriage with his wife for 30 years, and he had a good relationship with his children and siblings.  The Board acknowledges the Veteran reported in July 2003 that his relationship with his employer and co-workers was strained, however, such was reportedly due to his being demoted from his position as Director of Human Resources.  Additionally, in November 2007, the Veteran stated that he was introverted and shy and that he would like to have more friends.  Moreover, the evidence of record demonstrates that in January 2008 the Veteran reported that he was "much better these days" and that the issues relating to his employment had been resolved and he had lessened depression with subsequent VA medical records demonstrating no complaints or findings related to any difficulty in establishing and maintaining effective work and social relationships.  

Finally, the Board observes that throughout the duration of the appeal, the evidence of record demonstrates that the Veteran's PTSD symptoms have been mostly characterized as mild, with the October 2007 VA examiner finding that his PTSD symptoms were mild to moderate.  The October 2007 VA examiner also found, however, that the effects of PTSD on the Veteran's occupational and social functioning were manifested by an occasional decrease in work efficiency, intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning (routine behavior, self care, and conversation normal), including symptoms of frequent nightmares, social isolation, and emotional distancing.  A November 2007 VA psychologist found that the Veteran's symptoms generally appeared mild in intensity, but were perceived by the Veteran as moderate.  While he reported having an intermittent and brief suicidal ideation in October 2009, he had no intent or plan and subsequently no suicidal ideation was reported or found.  In fact, VA outpatient treatment reports from January 2008 and thereafter reflect that the Veteran reported to VA mental health professionals that his symptoms had significantly improved overall, his anxiety eased with the reinstatement of his job, his depression had decreased while being present only with stress at work, his sleep was good, he was doing well at work, and many of his employment issues had resolved.  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his service-connected PTSD.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran during the course of his VA examinations.  The Veteran is competent to report his current symptomatology as it pertains to his PTSD and the Board finds that the Veteran's statements are credible.  With respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  The Board has considered the Veteran's reports with respect to experiencing symptoms in evaluating his disability rating in this decision.  

As such, the Board finds that the criteria considered under the 50 percent disability rating has not been demonstrated by the satisfactory lay and medical evidence of record at any time throughout the duration of the appeal, including the periods prior to and from March 21, 2007, and the Veteran's PTSD symptoms are, in fact, considered and provided for in the criteria for a 30 percent disability rating during this time.  In assigning this disability rating, the Board acknowledges the Veteran's reports that his PTSD symptoms are disabling and notes that the 30 percent rating criteria provides for significant PTSD symptomatology, including occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  Thus, the Board finds that the Veteran's PTSD more nearly approximates the 30 percent disability rating throughout the duration of the appeal, including the periods prior to and from March 21, 2007.

In addition, the Veteran's GAF scores ranged from 58 to 73 indicate symptoms ranging from transient and expectable reactions to psychosocial stressors, if present, to moderate impairment in social and occupational functioning, however, inasmuch as the disability ratings are not assigned based solely upon GAF scores, the Board finds it reasonable to conclude that the PTSD symptomatology described in the record fails to more nearly approximate the criteria for a 50 percent rating at any point during the course of the appeal.  

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation in excess of 30 percent at any time since the effective date of service connection for PTSD on August 9, 2004.  See Fenderson, 12 Vet. App. at 125-26.  That is to say, the Veteran's disability has been no more than 30 percent disabling since the effective date of his award, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Extraschedular Consideration

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence favors a finding that the Veteran's PTSD should be rated at 30 percent, but no more, from August 9, 2004.  See Fenderson, 12 Vet. App. at 125-26.  Additionally, the Board finds that at no point since the date of the claim has the disability been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher than 30 percent from August 9, 2004, on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  This matter was implicitly considered and rejected by the RO.  See Statement of the Case, dated November 2006, citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An initial disability rating of 30 percent prior to March 21, 2007, for PTSD is granted, subject to the provisions governing the award of monetary benefits.  

A disability rating in excess of 30 percent from March 21, 2007, for PTSD is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


